DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gripping parts for gripping” in independent claim 1 (and dependent claims 2, 3, 4, 9 and 11) and independent claim 8.  The corresponding structure is disclosed in paragraphs 0014-0016 and includes opposing surfaces, upper and lower gripping pieces, and opening/closing drive unit,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
ranges in proximity to end surfaces” as used in claim 1, line 2 and again in claim 8, line 2.  It is also unclear what is meant by the term “the ranges in proximity to the rubber sheet members are gripped” in claim 1, line 16 and again in claim 8, line 10.  It is unclear what it meant by the term “ranges in proximity” and it appears something was lost in the translation.  It is noted that the corresponding Japanese application, when translated by Google, used the term “gripping the vicinity range of each end face” rather than ranges.  It is suggested that applicant review the translation of this application for clarity.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tominaga (JP2014231204A).
As to claim 8, Tominaga discloses a rubber member joining method for joining end surfaces of rubber sheet members by gripping, respectively, ranges in proximity to end surfaces 
the rubber member joining method comprising steps of: 
installing a contact member (lining members 25a, 25b, press member 30) having a contact surface projecting toward an other opposing surface of the pair of gripping parts (the pair of left and right molds 24a, 24b) on at least one opposing surface of the pair of gripping parts; 
gripping the ranges in proximity to the rubber sheet members, respectively, in a state in which the end surfaces (edges of tube fabric T) project from the one opposing surface toward the other opposing surface of the pair of gripping parts (as shown in Figures 1-4), respectively; 
setting a total end surface projection amount of the end surfaces from the opposing surfaces, respectively, to be larger by a predetermined length than a separation distance between the opposing surfaces when the contact member is in a state of being sandwiched between the opposing surfaces (compare Figure 3 of Tominaga with Figure 5 of the instant specification); and 
stopping movement of the pair of gripping parts in proximity to each other by bringing the pair of gripping parts in close proximity to each other in a state in which the contact member is sandwiched between the opposing surfaces (as shown by position C in Figures 2 and 4, both reproduced below, which shows contact member 24a, 24b in contact through press member 30).

    PNG
    media_image1.png
    446
    408
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    404
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (JP2014231204A) in view of Koyama (US 3935056 A).
As to claim 1, Tominaga discloses a rubber sheet member joining device (joint mechanism 1a), comprising: 

a drive unit that moves at least one of the pair of gripping parts in a direction approaching and separating from each other (see the translation, disclosing that “the left and right upper arms 20a and 20b are raised by an appropriate drive mechanism,”); and 
the rubber sheet member joining device being configured such that: 
at least one opposing surface of the pair of gripping parts (the pair of left and right molds 24a, 24b) comprises a contact member (lining members 25a, 25b, press member 30) with a contact surface projecting toward an other opposing surface of the pair of gripping parts (see the translation, disclosing “lining members 25a, 25b, 15a, and 15b provided on the upper, lower, left and right molds 24a, 24b, 14a, and 14b,”; see the figures, which show projections for each embodiment.  The materials for the lining members is also disclosed as being “Therefore, in view of this point, the first embodiment of the present invention replaces the material of the lining member with a rigid material that does not have a problem of sag, that is, has no elasticity, for example, a metal or a synthetic resin material”); 
when the pair of gripping parts (left and right molds 24a, 24b) are in close proximity to each other, the contact member (lining members 25a, 25b, press member 30) is in a state of being sandwiched between the opposing surfaces (as shown in Figures 2 and 4, especially, reproduced 
a total end surface projection amount of the end surfaces from the opposing surfaces, respectively, is set to be larger by a predetermined length than a separation distance between the opposing surfaces when the contact member is in a state of being sandwiched between the opposing surfaces and movement in proximity to each other is stopped (compare Figure 3 of Tominaga with Figure 5 of the instant specification).
Tominaga does not disclose a control unit for controlling operation of the pair of gripping parts and operation of the drive unit.
However, Koyama discloses it is known to utilize a control unit for controlling operation of the pair of gripping parts and operation of the drive unit.  Koyama discloses a rubber sheet member joining device, and also teaches in column 8, lines 55-64 that “Although the controls of the apparatus are not specifically illustrated because of their rather common nature, it will be apparent to those skilled in the art that the above described cycle of operation can be repeated sequentially and fully automatically by synchronizing the operations of the various working parts or components of the apparatus.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a control unit for controlling operation of the pair of gripping parts and operation of the drive unit because Koyama teaches that the controls of the apparatus are not specifically illustrated because of their rather common nature and therefore it will be 

As to claim 2, Tominaga discloses that when the pair of gripping parts come in close proximity to each other, the contact members are configured to come into contact with each other to stop movement of the pair of gripping parts in proximity to each other. See figures 2 and 4, reproduced above.
Tominaga does not disclose that the contact members are provided, respectively, on the opposing surfaces to be attachable or detachable.
However, making parts separable is obvious. MPEP 2144.04.  In this case, making the parts separable would enable replacement of the contact members, which can ensure functional operation and maintenance of the apparatus by replacement of the surfaces that have contact with rubber or wear from compression.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the contact members are provided, respectively, on the opposing surfaces to be attachable or detachable as an example of making parts separable in order to ensure functional operation and maintenance of the apparatus by replacement of the surfaces that have contact with rubber or wear from compression.

As to claim 3, Tominaga does not disclose that the contact members are attachable to and detachable from the pair of gripping parts comprising the contact members.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the contact members are attachable to and detachable from the pair of gripping parts comprising the contact members as an example of making parts separable in order to ensure functional operation and maintenance of the apparatus by replacement of the surfaces that have contact with rubber or wear from compression.


As to claim 4, Tominaga discloses that the contact surface has a lower kinetic friction coefficient than the opposing surface, and no lubricating oil is used.  See the translation, which recites that “Therefore, in view of this point, the first embodiment of the present invention replaces the material of the lining member with a rigid material that does not have a problem of sag, that is, has no elasticity, for example, a metal or a synthetic resin material”, which is the same materials disclosed in applicant’s specification as have low friction.

As to claim 5, Tominaga discloses an adjustment mechanism (“a plurality of coil springs 32”, which is located between item 30 and 7) for adjusting a contact surface projection amount of the contact surface of the contact member that is gripped by the pair of gripping parts, respectively, from the opposing surface of the pair of gripping parts.


However, making parts separable is obvious. MPEP 2144.04.  In this case, making the parts separable would enable replacement of the contact members, which can ensure functional operation and maintenance of the apparatus by replacement of the surfaces that have contact with rubber or wear from compression.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the contact members are attachable to and detachable from the pair of gripping parts comprising the contact members as an example of making parts separable in order to ensure functional operation and maintenance of the apparatus by replacement of the surfaces that have contact with rubber or wear from compression.

As to claim 10, Tominaga discloses that the contact surface has a lower kinetic friction coefficient than the opposing surface, and no lubricating oil is used.  See the translation, which recites that “Therefore, in view of this point, the first embodiment of the present invention replaces the material of the lining member with a rigid material that does not have a problem of sag, that is, has no elasticity, for example, a metal or a synthetic resin material”, which is the same materials disclosed in applicant’s specification as have low friction.

As to claim 11, Tominaga discloses an adjustment mechanism (“a plurality of coil springs 32”, which is located between item 30 and 7) for adjusting a contact surface projection amount of the contact surface of the contact member that is gripped by the pair of gripping parts, respectively, from the opposing surface of the pair of gripping parts.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6, the prior art of record does not disclose the additional limitation of “further comprising a projection amount sensor configured to detect the contact surface projection amount, wherein a position of the contact member is configured to be adjusted by the adjustment mechanism such that the contact surface projection amount detected by the projection amount sensor is within a preset target range” in combination with the other limitations of parent claim 5.

With respect to claim 7, the prior art of record does not disclose the additional limitation of “further comprising a state sensor that determines a state of a joint portion where the end surfaces are joined together, respectively, wherein a projection amount in a thickness direction of the joint portion is calculated based on data determined by the state sensor; and a position of the contact member is configured to be adjusted by the adjustment mechanism so that the projection amount in the thickness direction of the joint portion between the end surfaces to be joined next is within a preset permissible range” in combination with the other limitations of parent claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK